Order entered December 28, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01231-CR

                            JOHNNY CARLOS FLORES, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-70989-N

                                            ORDER
       The record before the Court does not contain the trial court’s certification of appellant’s

right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim.

App. 2013). Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN

DAYS of the date of this order, a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings.

       We GRANT the December 22, 2015 request of court reporter Debi Harris for an

extension of time to file the reporter’s record. We ORDER Ms. Harris to file, within THIRTY

DAYS of the date of this order, the complete record, including all exhibits admitted into

evidence.
       We DIRECT the Clerk to send copies of this order to Fred Tinsley, Presiding Judge,

195th Judicial District Court; court reporter Debi Harris; and to counsel for all parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE